Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant's reply to the previous Office action, dated April 21, 2022, has been received. By way of this reply, Applicant has amended claims 40, 45, 48-49, and 56-61 and cancelled claims 41-44, 50-55, and 62-63.
Claims 40, 45-49, 56-61, and 64-66 are currently pending in the application. Claims 59-60 and 62-63 remain withdrawn from consideration.
Claims 40, 45-49, 56-58, 61, and 64-66 are therefore under examination.
The rejections of record can be found in the previous Office action, dated November 2, 2021.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 40, 45-49, 56-58, 61, and 64-66 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Applicant argues that the amended claims are sufficiently enabled for the treatment of cancer in view of the guidance, direction and objective evidence in the specification, notably pointing to example data on pages 86-96.
Applicant's arguments have been considered but are not found to be persuasive.
Applicant's data at Table 8 indicates that the claimed therapy is not effective against all tumors. While some squamous cell carcinomas were treated by the claimed therapy, others were not. Applicant's specification also states at paragraph 0262 that "[t]here did not appear to be a correlation with known gene mutations nor NSCLC tumor type and response to treatment." Later experiments described in the specification at paragraph 0281 "demonstrate that the TAA Ab-IFN-a fusion protein must bind to the tumor cell to exert its function of enhancing immune cell killing of tumor cells in the tumor microenvironment," and that "enhancement in immune cell function should only occur at sites where the antibody target antigen is expressed." Applicant's own arguments on page 10 on their reply acknowledge this: "With the currently available therapies, many tumors lack the targeted antigen and will therefore evade treatment." 
Reasonable correlation must exist between the scope of the claims and scope of the enablement set forth. Since not all cancers express GRP94, the target of the antibody administered in the claimed method, the method would not treat any possible type of cancer broadly encompassed by the claims as amended. The claims are therefore not enabled for the entire scope of treatment of any possible cancer. 
This rejection is therefore maintained. 
Applicant is invited to amend independent claim 40 to recite a method of treating a cancer which expresses GRP94 in order to overcome this rejection.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 40, 45-49, 56-58, 61, and 64-66 are rejected under 35 U.S.C. 103 as being unpatentable over Morrison (US20100172868A1) in view of Grewal (US20130230517A1).
Applicant argues that neither Morrison nor Grewal discloses or suggests the "at least once a week at a dosage of at least about 1.0 mg/kg" of amended claim 40. Applicant further argues that Grewal provides no experimental data pertaining to an anti-GRP94 Ab-IFN-a fusion molecule and is a non-enabling reference.
Applicant's arguments have been considered but are not found to be persuasive.
Morrison teaches that fusion molecules attached to interferon alpha may be administered in an amount sufficient to prevent and/or cure and/or or at least partially prevent or arrest a cancer and/or its complications, and this amount effective for this use will depend upon the severity of the disease and the general state of the patient's health (para. 0163). Morrison further teaches that an effective dose may be about 1 mg/kg/day (para. 0164). The examples of Morrison also teach weekly doses of the fusion protein (para. 0065 and 0272).
Additionally, Grewal teaches dosages of an anti-endoplasmin (GRP94) antibody which include 0.1 to 3 mg/kg, and that dosage values may vary with the type and severity of the condition to be alleviated. Grewal further teaches that for any particular subject, specific dosage regimens should be adjusted over time according to the individual need and the professional judgment of the person administering or supervising the administration of the compositions (para. 0105). 
In response to Applicant's argument that the Grewal reference is not enabling, prophetic examples do not make the disclosure nonenabling. Atlas Powder Co. v. E.I. du Pont de Nemours & Co., 750 F.2d 1569, 1577, 224 USPQ 409, 414 (Fed. Cir. 1984). Grewal is explicit in teaching that the recited antibody-interferon fusion molecules can be used to treat tumors in a patient (para. 0024). 
Unobviousness cannot be established by attacking the references individually when the rejection is based on the combination of references. One cannot show non-obviousness by attacking references individually where the rejections are based on a combination of references. In re Keller, 642 F.2d 4B, 208 USPQ 871, 882 (CCPA 1981), In re Young 403 F.2d 759, 150 USPQ 725 (CCPA 1968) and MPEP 2145.
Both Morrison and Grewal are concerned with teaching interferon alpha fused to an antibody which targets a tumor associated antigen for the treatment of cancer. Grewal teaches that the tumor associated antigen antibody may be an anti-endoplasmin (GRP94) antibody (para. 0010). 
"It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose. . . [T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850, 205USPQ 1069, 1072 (CCPA 1980). Also see MPEP 2144.06.
This rejection is therefore maintained.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Usmani (J Hematol Oncol. 2010 Oct 26;3:40) teaches that inhibitors of the heat shock protein 90 family, including gp96 (GGRP94) are useful in the treatment of both solid and hematologic malignancies (abstract). 
Ferrone (US20120009194A1) teaches that antibodies which bind GRP94 are useful for the treatment of cancer (para. 0006-0007 and claim 16). Ferrone further teaches that such antibodies may be conjugated to another effector molecule, such a cytokine (para. 0136).

No claim is allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER JOHANSEN whose telephone number is (571)272-0280. The examiner can normally be reached Monday-Friday, 8:00 to 4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Kolker can be reached on (571) 272-3181. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER JOHANSEN/            Examiner, Art Unit 1644        

/AMY E JUEDES/            Primary Examiner, Art Unit 1644